Citation Nr: 0513884	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs Regional Office which 
denied entitlement to a compensable disability rating for 
bilateral hearing loss and entitlement to service connection 
for a low back disability. The veteran perfected an appeal as 
to this decision.  In August 2001, the rating for bilateral 
hearing loss was increased to 30 percent.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

This case was previously before the Board in October 2003, at 
which time the Board denied a rating in excess of 30 percent 
for bilateral hearing loss and denied service connection for 
a low back disability.  The veteran appealed the Board's 
October 2003 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a February 2004 order, 
based upon a Joint Motion for Remand, the Court vacated the 
Board's October 2003 decision and remanded the case to the 
Board for readjudication consistent with the Joint Motion.  

In May 2004, the Board remanded the case for further action.  
This will be discussed in greater detail below.  A 
Supplemental Statement of the Case (SSOC) was issued in 
January 2005 which continued to deny the claims.  The case 
has been returned to the Board for further appellate 
consideration.

Issues not on appeal

In an October 2003 rating decision, the RO assigned an 
effective date of April 13, 2000 for the grant of nonservice-
connected pension benefits and denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disability (TDIU).  The veteran filed a notice of 
disagreement (NOD) as to the effective date of the grant of 
nonservice-connected pension and the denial of TDIU in May 
2004; a statement of the case (SOC) was issued in February 
2005.  To the Board's knowledge, no substantive appeal has 
been received.  Therefore, those issues are not before the 
Board at this time.  See 38 C.F.R. § 20.200 (2004) 
[a perfected appeal consists of a timely filed NOD in writing 
and, after a SOC has been furnished, a timely filed 
substantive appeal].


FINDINGS OF FACT

1.  VA examination in August 2004 shows that the veteran has 
level VI hearing in the right ear and level VII hearing in 
the left ear.

2.  The medical evidence of record does not demonstrate that 
the veteran has a low back disability which is related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2004).

2.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bilateral 
hearing loss warrants a higher disability evaluation.  He 
also contends that he has a low back disability as a result 
of injuries sustained during airborne training in service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board observes that its October 2003 decision contained a 
detailed discussion as to why the VCAA had been complied with 
(see the Board's October 3, 2003 decision, pages 4-8).  The 
February 2004 joint motion for remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies, either 
with respect to such notice as furnished by the agency of 
original jurisdiction of the Board's discussion of the 
adequacy of such notice in its October 2003 decision.  The 
Board believes that if any inadequacy had been present at the 
time of the drafting of the Joint Motion, this would have 
been brought to the Court's attention. 

Nonetheless, the Board cannot help but be aware that in the 
past the Court has been  punctilious not only as to VCAA 
compliance but as to the Board explaining precisely why the 
VCAA was complied with.  Accordingly, the Board will again 
discuss the VCAA in detail. 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2001 SOC and the January 2005 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, letters were sent to the veteran in June 
2001 and January 2005, with copies to his service 
representative and attorney, which were specifically intended 
to address the requirements of the VCAA.  The letters 
enumerated in detail the elements that must be established in 
order to grant service connection and an increased rating; 
and they provided a description of the evidence still needed 
to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the RO informed the veteran that "We will 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the June 
6, 2001 letter, page 1.  This information was reiterated in 
the January 2005 VCAA letter which notified the veteran that 
VA is responsible for getting "VA examination reports and VA 
treatment reports" and that VA will make reasonable efforts 
to get "private records or evidence necessary to support 
your claim."  See the January 19, 2005 letter, pages 3 and 
4.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2001 and January 2005 VCAA letters each 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the January 2005 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the January 19, 2005 letter, page 3 (emphasis in 
original).  

The Board therefore finds that the June 2001 and January 2005 
letters, the September 2001 SOC, and the January 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the two VCAA 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2001 letter.  While one year has not passed 
since the January 2005 VCAA letter, the fact that the 
veteran's claims were readjudicated in the January 2005 SSOC, 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, (Dec. 16, 2003) [to be codified at 38 U.S.C. §  ____], 
made effective from November 9, 2000, specifically addresses 
this matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

The Board observes in passing that although the Court's 
February 2004 order serves to vacate the Board's October 2003 
denial of the increased rating and service connection claims, 
the Board's VCAA discussion and its analysis of the merits of 
the claims in that decision nonetheless remains a matter of 
record.  Examination of the now-vacated decision reveals that 
the Board clearly articulated the relevant law and 
regulations and discussed those legal provisions in the 
context of the evidence of record.  In other words, through 
the Board's October 2003 denial, the veteran   had an 
extensive advisement of the evidence that would be required 
to substantiate these claims.    

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
such a situation was a legal impossibility because the 
initial adjudication (decision in September 2000) pre-dated 
the enactment of the VCAA.  The claims were readjudicated, 
and a SSOC was provided to the veteran in January 2005 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notices.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, private 
physicians' statements, and reports of VA examinations, which 
will be described below.  

In the February 2004 Joint Motion, representatives of the 
veteran and the Secretary of VA agreed that because the 
veteran claimed that he was receiving "SSI" (Supplemental 
Security Income) from "SSA" (Social Security 
Administration), and stated that the "disabilities which he 
believes prevents him from working are his hearing problem, 
tinnitus, [and] back problem," VA should attempt to obtain 
the SSA decision and underlying records.  In May 2004, the 
Board remanded the claims to the Veterans Benefits 
Administration (VBA) to obtain SSA records.  In September 
2004, the SSA notified VBA that the veteran did not file for 
Social Security benefits, but had received Supplemental 
Security Income (SSI) at one time.  In January 2005, a 
communication from SSA indicated that the veteran's social 
security number was verified and that no Title II (SSA) or 
Title XVI (SSI) data was found.  The Board notes that an 
identical negative response was received from SSA in April 
2004.  

In addition, the Board notes that in a May 2004 letter, the 
veteran's attorney stated that she had "written to Social 
Security for the records, and will submit them to the VA as 
soon as I receive them".  However, no additional records 
were subsequently submitted by or on behalf of the veteran.  
The Board concludes that all appropriate efforts have been 
made to attempt to secure the purported records referred to 
in the Joint Motion; it appears that no relevant records are 
available from SSI.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
given the opportunity to testify at a personal hearing, but 
he specifically declined to do so in his substantive (VA Form 
9) dated October 2001.  

Accordingly, the Board will proceed to a decision on the 
merits.

Initial comment

As has been discussed in the Introduction above, the Court's 
February 2004 Order, based on the Joint Motion, vacated the 
Board's October 2003 decision which had denied the veteran's 
claim of entitlement to an increased rating for bilateral 
hearing loss and service connection for a low back 
disability.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

However, the Board notes that neither the February 2004 Joint 
Motion for Remand nor the Court's subsequent Order identified 
any flaw in the October 2003 decision other than the Board's 
failure to comply with the duty to assist under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  The Board remanded the 
case for further development in May 2004.  The Board has 
discussed in detail the unavailing attempts to obtain records 
from the SSA.  The Board again notes that the veteran's 
attorney has not produced such records.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  The Board is confident, in light of the 
Court's jurisprudence, that if there were substantive errors 
in the Board's prior decision this would have been brought to 
the Board's attention by means of the Joint Motion and/or the 
Court's Order.  

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 30 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2004).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
evaluation was received in April 2000, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual background

As noted in the Introduction, in a November 1978 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable disability 
evaluation.  The decision was based on evidence indicating 
noise exposure during service as well as upon the report of 
an October 1978 VA examination which diagnosed bilateral mild 
sensorineural hearing loss.  Tinnitus was also diagnosed, and 
the November 1978 rating decision also granted service 
connection for tinnitus and assigned a 10 percent disability 
rating for that disorder.

The veteran filed a claim for an increased rating with the RO 
in April 2000.  On VA audiological evaluation in July 2000, 
pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
85
95
LEFT
N/A
20
40
75
85

Speech recognition was 92 percent in the right ear and 76 
percent in the left ear.

A letter from a private audiologist was received in February 
2001, which includes an uninterpreted audiological 
evaluation.  This audiologist, J.U., noted that an 
audiological evaluation in November 2000 revealed a 
symmetrical mild to profound sensorineural hearing loss at 
4000 Hertz consistent with noise-induced hearing loss.

Received in April 2001 was an undated Career Counseling 
summary and recommendation.  The vocational evaluator 
commented that the veteran's vocational options were severely 
limited by the following: physical limitations, hearing 
impairment, low educational level, age and lack of 
transferable skills.  She did not believe that he was capable 
of working full time and earning enough to support himself.

On VA audiological evaluation in July 2001, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
85
95
LEFT
N/A
20
40
75
90

Speech recognition was 64 percent in the right ear and 56 
percent in the left ear. The diagnosis was mild to profound 
sensorineural hearing loss in the right ear from 2000 Hertz 
to 4000 Hertz and mild to severe sensorineural hearing loss 
in the left ear from 2000 Hertz to 4000 Hertz.

In an August 2001 RO rating action, the disability evaluation 
for bilateral hearing loss was increased to 30 percent.

Although not required to do so by either the Court of the 
Board, VBA obtained a recent VA audiological evaluation of 
the veteran in August 2004.  Pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
90
95
LEFT
N/A
15
35
70
85

Speech recognition was 62 percent in the right ear and 58 
percent in the left ear.  The diagnosis was mild to profound 
high frequency sensorineural hearing loss in the right ear 
and mild to severe high frequency sensorineural hearing loss 
in the left ear.  

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as 30 percent disabling.  The veteran 
seeks a higher disability rating.

Schedular rating

Applying the findings of the July 2000, July 2001, and August 
2004 VA examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
30 percent evaluation at this time.  The examinations show 
that the veteran's right ear manifests average puretone 
thresholds of 59 (July 2000), 60 (July 2001), and 61 (August 
2004), and a low of 62 percent speech recognition (August 
2004.  Reference to 38 C.F.R. § 4.85, Table VI, shows the 
veteran's right ear hearing loss to be Level VI impairment.  
The veteran's left ear manifests average puretone thresholds 
of 55 (July 2000), 56 (July 2001), and 51 (August 2004), and 
a low of 56 percent speech discrimination (July 2001), 
showing his left ear hearing loss to be Level VII impairment.  
Accordingly, the schedular criteria for a rating in excess of 
30 percent are not met.

Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  The veteran's recent test results 
clearly fall within the parameters for a 30 percent rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
Tables VI, VII, Diagnostic Code 6100 (2004).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to 
either ear.  Puretone thresholds exceed 55 dB's at 3000 and 
4000 Hertz only, so the requirements of subdivision (a) are 
not satisfied. With respect to subdivision (b), although 
puretone thresholds are below 30 dB at 1000 Hertz, they are 
not 70 dB or more at 2000 Hertz.

Extraschedular evaluation

In the September 2001 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 38 
C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hearing loss disability 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  Although the veteran does 
not work, as noted in the factual background a vocational 
evaluator has indicated that this is due to several factors, 
including physical limitations, low educational level, age 
and lack of transferable skills, rather than hearing loss 
only.  There is nothing in the evidence of record to indicate 
that the current disability caused impairment with employment 
over and above that contemplated in the current 30 percent 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board additionally observes that the veteran's hearing is 
impacted by service-connected tinnitus, and a 10 percent 
disability has been in effect for many years for that 
disability.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  The benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)

2.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disability, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Continuity and chronicity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual background

Service medical records are negative for complaints of or 
treatment for a disability regarding the low back.  Personnel 
records show that the veteran began airborne training on May 
19, 1972.  During the subsequent two-week period, service 
medical records show that the veteran was seen on two 
occasions.  On May 25, he was treated for diarrhea for the 
previous three days.  On May 31, he was treated for chronic 
strain of the gastrocnemius muscle of the left leg.  A 
history of being hit by a car four years earlier was noted.  
Personnel records show that the veteran was assigned to the 
23rd Replacement Detachment on June 2, 1972.  The next time 
he was seen by medical staff was on June 12, 1972 when a 
urine specimen was collected.  

Multiple entries thereafter show that the veteran was seen 
for unrelated complaints.  The separation examination in July 
1974 was negative for any pertinent abnormality or defect; 
the spine was clinically evaluated as normal.  In completing 
the report of medical history, associated with his separation 
physical examination, the veteran denied any recurrent back 
pain.  

In August 1978 the veteran filed a claim for VA benefits (VA 
Form 21-526).  He specifically mentioned only ear problems.  
A VA examination in October 1978 was negative for any 
complaints or findings regarding the veteran's low back.  The 
examination report stated "[the veteran] states that his only 
problem is a hearing loss."  In reciting his medical history, 
the veteran denied any serious injuries. The examiner noted 
that no physical impairment was found on evaluation.

There is no pertinent medical or other evidence for over two 
decades thereafter.

VA outpatient treatment records dated in 1999 and 2000 
reflect treatment for low back pain.  In December 1999, the 
veteran reported that he injured his back as a paratrooper 
many years earlier and had recurrent problems.  Physical 
examination revealed minimal paraspinous muscle tenderness.  
The diagnosis was muscular back pain.  When seen in March 
2000 he reported that his back problems started in the 
military in an airborne jump.  He indicated that he had 
exacerbation of low back pain 3-4 times a year for the past 
10 years, and that 3-4 years ago he had an episode similar to 
the present one and was diagnosed with sciatica.  A magnetic 
resonance imaging (MRI) conducted in May 2000 showed disc 
extrusion at L4-L5 with annular tear at L5-S1.  A progress 
note in October 2000 showed that the veteran was seen for low 
back pain and left sciatica since a lifting/twisting injury 
in March 2000.

A January 2001 statement from a private physician noted that 
the veteran had been a patient since September 2000 and that 
it was recommended he be seen by a spinal surgeon for further 
management.

Received in April 2001 was an undated Career Counseling 
summary and recommendation wherein it was noted that the 
veteran reported injuring his back in the military.

The veteran was afforded a VA examination in June 2001.  It 
was noted that the veteran was one day postoperative from a 
microdiscectomy.  The veteran stated that injured his back in 
service when he jumped off a bench while doing practice jumps 
for paratrooper training.  He indicated that he was seen by 
medical personal at that time and was in the dispensary for a 
period of time.  He was then transferred to Fort Belvoir, 
Virginia, where he went to school over the next year, and was 
able to live with his back pain.  He was able to sit and did 
not have a demanding job.  After that, he was went to Korea 
as a supply clerk, but continued to have a recurrent low back 
pain.  He indicated that he started going to chiropractors in 
1984-85 for his back problems.

The examiner indicated that the claims file was reviewed.  
The examiner stated that nothing could be found in the record 
documenting the low back pain while in service.  The examiner 
stated "the veteran stated that the accident did happen, and 
that they did find the record."  The examiner indicated that 
the veteran appeared to have had a significant injury to the 
low back while in the service and had a history of chronic 
recurrent low back pain which did not lead to real left leg 
pain until several years earlier.

In a letter dated September 15, 2004 the veteran's attorney 
in essence indicated that the veteran's in-service history 
was consistent with an injury sustained during airborne 
training.  Specifically, she contended that the veteran's 
subsequent assignment as an equipment and supply repairman 
"supports his statement that he injured his back in the 
first two weeks of airborne training and was therefore no 
longer being [sic] able to participate in that training."  

Analysis

The veteran contends that his current low back disability is 
the result of a back injury sustained during airborne 
training in service.

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

The medical evidence discloses that the veteran has disc 
extrusion at L4-L5 with annular tear at L5-S1.  The veteran's 
claim is, therefore, supported by a current medical diagnosis 
of disability, thus satisfying Hickson element (1).

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of low back injury or treatment for a low back 
condition in service.  The July 1974 discharge examination 
showed the veteran's spine was clinically evaluated as 
normal.  Moreover, the veteran did not mention any back 
problems in connection with his initial claim of entitlement 
to service connection in 1978.  During the initial VA 
compensation and pension (C&P) examination after service in 
October 1978, he denied any serious injuries and made no 
complaint regarding his back.  The first reference to any low 
back disability was in December 1999, twenty-five years after 
the veteran left service.

The evidence in the veteran's favor consists solely of his 
recent statements to the effect that he injured his back in 
parachute training during service.  As discussed above, his 
attorney contends that his service record supports his 
contention.  Specifically, the attorney contends that the 
veteran's personnel records show that the veteran was injured 
within the first two weeks after his arrival to airborne 
training.  See the attorney's statement dated September 15, 
2004.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds the veteran's recent statements concerning 
the alleged back injury in service, which were made in 
connection with his claim for monetary benefits from the 
government, are of relatively little probative value as 
compared with the utterly negative service medical records 
and the pertinently negative medical history for decades 
after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [personal interest may affect the credibility of 
testimony]; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

In short, to the extent that the veteran is now contending 
that he had a back injury during service, his recent 
statements are not credible and are far are outweighed by the 
service medical records, which do not mention any such 
injury, and the lack of reference to such injury for a number 
of years after service, including at the time he initially 
sought service connection for other disability.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

With respect to the attorney's contention that an injury 
during parachute training may somehow be intuited from the 
veteran's service history, a review of the veteran's service 
personnel records does not indicate that he failed to finish 
basic parachute training.  The  Board acknowledges, however, 
that is also nothing in the veteran's service personnel 
records which specifically shows that he completed basic 
parachute training.  Even if the Board accepts for the sake 
of argument that the veteran did not complete jump school, 
there is absolutely nothing in the record which shows that 
such failure was due to a back injury.  In this regard, the 
Board notes that during the two-week period after airborne 
training began on May 19, 1972, the veteran initiated contact 
with medical personnel on two occasions but did not report 
any back complaints or injury.  On May 25th, he was seen for 
diarrhea, and on May 31st he was seen for a muscle strain of 
the left leg; on neither occasion was any problem with his 
back noted.  There are no other medical entries.  In short, 
the official records simply do not support the contention 
that the veteran did not complete jump school because of a 
back injury.  Rather, he sought treatment two times in two 
weeks during basic parachute training for reasons other than 
his back.  Indeed, if anything at all may be intuited from 
the official records, it is that these other medical problems 
may have been the reason for his self-reported failure to 
finish parachute training.  

The attorney's contention also appears to be that if the 
veteran had successfully completed jump school he would have 
been assigned to an airborne unit rather than as an equipment 
repairman and  supply clerk in a signal unit as he actually 
was.  However, the veteran and the attorney have submitted no 
evidence in support of that contention.  See 38 U.S.C.A. 
§ 5107(a) [a claimant has the responsibility to present and 
support a claim for benefits].  The service records do not 
indicate why the veteran was assigned to a signal unit.  In 
any event, as discussed above, there is absolutely no 
objective evidence that the veteran was not assigned to 
airborne duties because of a back injury as he now claims.  
To find otherwise would be based on sheer surmise.       

The Board reiterates that the veteran's service medical 
records are utterly negative for any complaints or findings 
regarding the back  There is no indication that the veteran 
was placed on physical profile or was assigned light duties 
because of a back problem (or because of any other problem).  
Significantly, the veteran specifically denied any recurrent 
back pain on his separation examination in July 1974.  Taken 
together, this negative evidence outweighs the veteran's own 
recent reports of a back injury in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The Board finds, therefore, that the preponderance of the 
probative evidence shows that a low back injury and/or the 
onset of any low back disability did not occur during 
service.  Hickson element (2) has therefore not been met, and 
the claim fails on that basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.

The June 2001 VA examiner opined that it was more likely than 
not that the veteran's low back disability started as a 
result of a significant injury to the low back while in 
service.  The Board finds, however, that this opinion has no 
probative value.  As previously noted, the service medical 
records do not reflect any low back injury in service.  
Indeed, the VA examiner himself indicated that he could find 
nothing in the veteran's service medical records documenting 
low back pain while in service.  The examiner stated that 
"the veteran stated that the accident did happen, and that 
they did find the record".  Therefore, it is clearly evident 
that the VA examiner's opinion was based on incorrect 
information supplied by the veteran.  

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; see also Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  The June 2001 examiner's 
statement, based as it is on the veteran's own recitations, 
is accordingly entitled to no probative weight.

To the extent that the veteran himself contends this his 
current low back disability is the result of an injury 
sustained during service, it is well-established that as a 
lay person without medical training the veteran is not 
competent to provide opinions on medical maters such as the 
etiology of diseases.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. His statements are not, therefore, probative of a 
nexus between his low back disability and military service.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

The veteran has recently contended that he has had back 
problems continually since service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, the first objective evidence of 
back problems does not appear until 1999, decades after the 
veteran's separation from service.  Considering the long 
period before a back disability was complained of by the 
veteran or identified by health care providers, the Board 
finds the veteran's self-serving statements to be outweighed 
by the other evidence of record.  See Curry and Shaw, both 
supra.

In particular, the Board observes that  the October 1978 VA 
C&P examination, four years after the veteran left military 
service, is dramatic evidence of no back problems.  Not only 
did the veteran specifically deny any previous injuries, but 
the VA examiner wrote as follows:  "He walks without a limp, 
stands erect.  There are no abnormal curvatures of the spine.  
. . . . Both the cervical and dorsolumbar spine are 
unrestricted in all directions . . . ."  In light of this 
examination report, as well as the utter lack of medical 
evidence documenting a low back disability until 1999 (at 
which time the veteran was almost 50 years of age), the Board 
finds the veteran's claim of continuity of back symptoms to 
be incredible.  

In addition, there is no competent medical nexus evidence 
which serves to link the claimed longstanding back problems 
and the veteran's military service.  Such supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth, supra, 13 Vet. App. at 120-1 [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Hickson element (3) has 
also not been met.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


